PER CURIAM:
The appellant appeals his automatic commitment to State Hospital South pursuant to I.C. § 18-214. The only issue raised by this appeal is the constitutionality of the automatic commitment procedures of I.C. § 18-214, as measured against the due process and equal protection guarantees found in the fourteenth amendment to the United States Constitution, and Art.. 1, §§ 1, 13, and 18 of the Idaho Constitution. The appellant successfully asserted the defense of mental disease or defect in the proceedings below. In light of our decision in In re Downing, 103 Idaho 689, 652 P.2d 193 (1982), the order of commitment is affirmed.
McFADDEN, J., concurs in the result.